 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CV-17-04526-PHX-SPL
      Jonathan Elijah Large,
 9                                              )
                                                )
                        Petitioner,             )   ORDER
10                                              )
      vs.
11                                              )
                                                )
      Charles L. Ryan, et al.,                  )
12                                              )
13                      Respondents.            )
                                                )
14                                              )

15          Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus pursuant
16   to 28 U.S.C. § 2254 (Doc. 1). The Court has received Respondents’ Answer (Doc. 12),
17   Petitioner’s Reply (Doc. 15), the Report and Recommendation (“R&R”) of the Magistrate
18   Judge (Doc. 19), Petitioner’s Objections (Doc. 20), the Response to Petitioner’s Objections
19   (Doc. 21), and the Reply to the State’s Response (Doc. 22). The Court also has before it
20   briefs on Petitioner’s Motion to Expand Record (Docs. 11, 14) and Petitioner’s Request for
21   Evidentiary Hearing (Docs. 16, 17, 18).
22          Petitioner raises eight grounds for relief. In Ground One, Petitioner alleges that his
23   sentence was unconstitutional in light of Alleyne v. United States, 570 U.S. 99 (2013), and
24   he was entitled to have a jury determine his parole status before the trial court increased
25   his statutory minimum sentence (Doc. 1 at 6). Within Ground One, Petitioner further
26   argues that his constitutional rights were violated because the indictment lacked any
27   reference to A.R.S. § 13-708 (Doc. 1 at 6). In Grounds Two through Eight, Petitioner
28   alleges various claims of ineffective assistance of counsel (Doc. 1 at 7-13). Respondents
 1   argue that Petitioner’s Sixth Amendment rights were not violated pursuant to Alleyne (Doc.
 2   12 at 16-19), and his ineffective assistance of counsel claims fail because he has not shown
 3   either deficient performance or prejudice (Doc. 12 at 14-16). The Magistrate Judge
 4   concluded that Petitioner was not prejudiced by the Alleyne error (Doc. 19 at 12-13), his
 5   claim with respect to the indictment is procedurally defaulted (Doc. 19 at 13-14), and his
 6   ineffective assistance of counsel claims fail on the merits (Doc. 14-20).
 7          A district judge “may accept, reject, or modify, in whole or in part, the findings or
 8   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files
 9   a timely objection to an R&R, the district judge reviews de novo those portions of the R&R
10   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
11   specific written objections to the findings and recommendations in the R&R. See United
12   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
13   follows that the Court need not conduct any review of portions to which no specific
14   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
15   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
16   economy). Further, a party is not entitled as of right to de novo review of evidence or
17   arguments which are raised for the first time in an objection to the R&R, and the Court’s
18   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
19   (9th Cir. 2000).
20          The Court has undertaken an extensive review of the sufficiently developed record
21   and the objections to the findings and recommendations in the R&R, without the need for
22   an evidentiary hearing or expansion of the record. After conducting a de novo review of
23   the issues and objections, the Court reaches the same conclusions reached by Judge Fine.
24   Specifically, the Court finds all eight of Petitioner’s claims lack merit. The Court further
25   finds that the indictment claim is unexhausted and procedurally defaulted.
26          Having carefully reviewed the record, the Petitioner has not shown that he is entitled
27   to habeas relief. The R&R will be adopted in full. Accordingly,
28   ///


                                                  2
 1          IT IS ORDERED:
 2          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 19) is
 3   accepted and adopted by the Court;
 4          2.     That the Petitioner’s Objections (Docs. 20, 22) are overruled;
 5          3.     That Petitioner’s Motion to Expand the Record (Doc. 11) is denied as moot;
 6          4.     That Petitioner’s Motion for Evidentiary Hearing (Doc. 16) is denied;
 7          5.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
 8   is dismissed with prejudice;
 9          6.     That a Certificate of Appealability and leave to proceed in forma pauperis
10   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
11   bar and jurists of reason would not find the procedural ruling debatable, and because jurists
12   of reason would not find the court’s assessment of the constitutional claim debatable or
13   wrong; and
14          7.     That the Clerk of Court shall terminate this action.
15          Dated this 30th day of January, 2019.
16
17
                                                       Honorable Steven P. Logan
18                                                     United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  3
